___________

                                    No. 95-3290
                                    ___________


Gloria Schibursky,                      *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *
International Business Machines;*       Appeal from the United States
Richard Lueck; Shirley Stender;         * District Court for the
Mary Charlson; Judy Wasser;             * District of Minnesota
Paulette Steinberg; Pam Fossey;         *
Erin Johnson Butman; Michala            *       [UNPUBLISHED]
Sinning; Paula Graskamp;                *
Marilyn Aarsvold,                       *
                                        *
              Appellees.                *

                                    ___________

                      Submitted:    May 30, 1996

                           Filed:   June 27, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Gloria Schibursky appeals the district court's order denying her
motion to accept as a timely notice of appeal her Eighth Circuit Appeal
Information Form A.    We reverse and remand.


     On May 25, 1995, the district court entered its final order granting
judgment for defendants in Schibursky's action for, inter alia, discharging
her in violation of the Age Discrimination in Employment Act, 29 U.S.C.
§§ 621-34; at this point in the case, Schibursky was proceeding pro se.
On July 21, 1995, Schibursky moved the district court to accept as a timely
notice of appeal the
Form A she had submitted to the district court clerk's office on June 23,
1995.


        Defendants   opposed   and    the    district    court   denied    the   motion,
concluding that it could not accept the Form A as a notice of appeal,
relying on ELCA Enterprises, Inc. v. Sisco Equip. Rental & Sales, Inc., 53
F.3d 186, 189 (8th Cir. 1995) (ELCA).             Schibursky timely appealed the
denial of her motion, arguing the Form A was the "functional equivalent"
of a notice of appeal.


        Federal Rule of Appellate Procedure 3(a) provides that "[a]n appeal
permitted by law as of right from a district court to a court of appeals
must be taken by filing a notice of appeal with the clerk of the district
court within the time allowed by Rule 4."                Federal Rule of Appellate
Procedure 3(c) governs the content of a notice of appeal:             the notice "must
specify the party or parties taking the appeal[;] . . . must designate the
judgment, order, or part thereof appealed from[;] . . . and must name the
court to which the appeal is taken."          Federal Rule of Appellate Procedure
3(c)    further   provides   that    "[a]n    appeal    will   not   be   dismissed   for
informality of form or title of the notice of appeal."                     In addition,
Federal Rule of Civil Procedure 5(e) provides that the district court
"clerk shall not refuse to accept for filing any paper presented for that
purpose solely because it is not presented in proper form."                 The parties
do not dispute that Schibursky's Form A was submitted to the district court
clerk's office within the thirty-day time period for filing a notice of
appeal.    See Fed. R. App. P. 4(a)(1).


        This court has traditionally construed notices of appeal liberally.
See Burgess v. Suzuki Motor Co., 71 F.3d 304, 307 (8th Cir. 1995).
Accordingly, "`if a litigant files papers in a fashion that is technically
at variance with the letter of a procedural rule, a court may nonetheless
find that the litigant has complied with the rule if the litigant's action
is the functional equivalent




                                            -2-
of what the rule requires.'"          Good Samaritan Hosp. v. Sullivan, 952 F.2d
1017, 1022 (8th Cir. 1991) (quoted case omitted), aff'd, 508 U.S. 402
(1993).     Despite liberal construction, the requirements of            Rule 3 must be
satisfied, because they are jurisdictional prerequisites to review.                  Smith
v. Barry, 502 U.S. 244, 248 (1992).         "Permitting imperfect but substantial
compliance with a technical requirement is not the same as waiving the
requirement altogether as a jurisdictional threshold."                Torres v. Oakland
Scavenger Co., 487 U.S. 312, 315-16 (1988).               In addition, Schibursky's
intent to appeal the judgment must be apparent, and there must be no
prejudice to defendants.        See Klaudt v. United States Dep't of Interior,
990 F.2d 409, 411 (8th Cir. 1993) (Klaudt); see also Smith v. Barry, 502
U.S.   at    248   (litigant's-intent     requirement     assures      filing      provides
sufficient notice to other parties).


       In    ELCA,    we    stated:     "Admittedly,      Form    A    is    not     itself
jurisdictional,       and    cannot   independently     provide       this   court     with
jurisdiction." 53 F.3d at 189.    The issue in ELCA, however, was whether
a Form A filed within the time permitted for a notice of appeal could
supplement the notice of appeal to create appellate jurisdiction over an
order identified only in the Form A.             Id. (holding that Form A could
supplement notice of appeal).          We do not believe ELCA precludes us from
construing Schibursky's Form A as the functional equivalent of a notice of
appeal.


       We conclude that Schibursky's Form A was the functional equivalent
of a notice of appeal.         Schibursky's Form A met all the requirements of
Rule 3:     it set forth her name, the judgment appealed, and stated at the
top of the form "U.S. Court of Appeals - Eighth Circuit."              See Fed. R. App.
P. 3(c); Smith v. Barry, 502 U.S. at 247-49 (notice afforded by document
determines     document's     sufficiency   as   notice    of    appeal;     document    is
effective as notice of appeal if it is timely filed and gives notice
required by Rule 3).         In addition, Schibursky's Form A lists appellees,
designates the issues for appeal, was signed by Schibursky, and was




                                          -3-
mailed to defendants' counsel within the time specified in Fed. R. App. P.
4 for filing a notice of appeal.    Although Form A states it is "[t]o be
filed with the Notice of Appeal," this does not preclude treating a Form
A as a notice of appeal when--as here--it contains all the information
required by Rule 3.   Cf. Smith v. Barry, 502 U.S. at 249 (although Federal
Rules envision notice of appeal and appellate brief as two separate
filings, this does not preclude treatment of brief as notice of appeal).
Schibursky's Form A clearly indicates her intent to appeal, and there is
no indication that construing her Form A as a notice of appeal would
prejudice defendants.   See Klaudt, 990 F.2d at 411.


     Accordingly, we reverse the district court's order, remand, and
direct that Schibursky's Form A be processed as a notice of appeal,
pursuant to Federal Rule of Appellate Procedure 3(d).


     A true copy.

           Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-